Citation Nr: 0609103	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to January 15, 1998 
for a 40 percent evaluation for spondylolisthesis of the 
lumbosacral spine, L5 on S1, with disc space narrowing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1973 to 
April 1979.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in August 2003 and May 2005.  This 
matter was originally on appeal from rating decisions in 
April 2001, June 2001, and July 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  A claim for an increased rating for service-connected 
spondylolisthesis of the lumbosacral area in excess of 10 
percent was denied by a March 1993 rating decision that was 
not appealed.

2.  Correspondence from the veteran subsequent to the March 
1993 decision and pertaining to an increased rating for his 
service-connected condition was first received in October 
2000 which included a January 15, 1998 letter from VA 
Northern Indiana Health Care System thanking the veteran for 
his interest in the South Bend Outpatient Clinic and advising 
him that they were planning to begin seeing patients that 
month.

3.  In May 2001, the RO received additional evidence from the 
veteran including a letter from the veteran to VA Northern 
Indiana Health Care System dated December 28, 1997 which 
noted that he was 10 percent service-connected for 
spondylolisthesis and low back sydrome, advised that he 
believed that the condition had worsened to a greater degree, 
and requested treatment at the outpatient clinic in his area.

4.  Applying the "mailbox rule" of 38 C.F.R. § 20.305(a) by 
analogy to the veteran's filing of his claim, the earliest 
date of the veteran's claim is January 8, 1998.

5.  It was factually ascertainable that the veteran met the 
requirements for a 40 percent evaluation for his lumbar spine 
disability on January 3, 1996.  


CONCLUSION OF LAW

The criteria for an effective date of January 8, 1998, but no 
earlier, for a 40 percent evaluation for spondylolisthesis 
lumbosacral spine L5 to S1 with disc space narrowing are met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 4.71a, 
Diagnostic Code 5293  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's August 2003 and May 2005 Remands, the 
veteran's claim was readjudicated under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below, additional evidence submitted by the veteran was 
reviewed, and a supplemental statement of the case was 
issued.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's August 2003 and 
May 2005 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran is currently assigned a 40 percent evaluation for 
spondylolisthesis of the lumbosacral spine, L5-S1, with disc 
space narrowing effective January 15, 1998.  The veteran 
asserts entitlement to an earlier effective date for the 40 
percent evaluation.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received and when a factually ascertainable increase in 
disability occurred. 

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim. 38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for increased benefits and is requested 
to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The Board notes that the veteran has submitted in support of 
his claim a letter dated December 28, 1997 to VA Northern 
Indiana Health Care System advising that he was 10 percent 
service connected for spondylolisthesis and that he believed 
that his condition had worsened to a greater degree and 
requesting treatment at the outpatient clinic in his area to 
also use as a basis for increased compensation.  Also 
submitted was a January 15, 1998 letter from the VA Northern 
Indiana Health Care System thanking the veteran for his 
interest in the South Bend Outpatient Clinic and advising him 
that they were planning to begin seeing patients in his area 
that month.  

One difficulty in this case arises from the fact that the 
veteran's copy of the December 1997 letter does not include a 
date-stamp indicating the date it was received by VA, nor has 
he provided a postmark or other evidence establishing the 
date it was mailed. The RO assigned an effective date of 
January 15, 1998 based on what it construed as the date of 
claim.  In the July 2002 rating decision, the RO noted that 
the exact date VA Fort Wayne received the veteran's letter 
was not known but that the letter was received by January, 
and as such January 15, 1998 was accepted as the date of 
claim.   

In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating the five-day 
period, Saturdays, Sundays, and legal holidays will be 
excluded.  38 C.F.R. § 20.305(a).  Applying the "mailbox 
rule" of 38 C.F.R. § 20.305(a) by analogy to the veteran's 
filing of his claim, the postmark of the veteran's claim is 
not of record.  Therefore, the date five days earlier than 
January 15, 1998, excluding Saturdays and Sundays, is January 
8, 1998.  Accordingly, the Board accepts January 8, 1998 as 
the date of claim.  

As the Board has determined that the earliest date of the 
veteran's claim is January 8, 1998, he could be granted an 
effective date as early as January 8, 1997 if it were 
factually ascertainable that an increase in disability had 
occurred within that year.


Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2.  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  

The RO evaluated the veteran's low back disability pursuant 
to Diagnostic Code 5295.  Under the criteria in effect prior 
to September 26, 2003, lumbosacral strain with characteristic 
pain on motion warrants a 10 percent rating.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, warrants a 20 
percent rating.  Severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Code 5295.

Private medical records dated in January 1996 indicate that 
the veteran demonstrated spasm of the lumbar spine on 
palpation and x-rays demonstrated decrease of disc space 
between L5 and S1.  A letter from Dr. BC stated that the 
veteran was under his care from January to November 1996 for 
low back condition.  Dr. BC noted that the veteran was 
evaluated on January 3, 1996 and the evaluation revealed 
decreased range of motion and limited segmental range of 
motion to lumbar spine.  Dr. BC also noted that the 
radiological study of the lumbar spine revealed decreased 
intervertebral space between L5-S1 and decreased facet space 
between L4-L5 and L5-S1 areas. 



The Board has thoroughly reviewed the VA and private 
treatment records and is unable to locate any evidence 
showing an increase in the veteran's lumbar spine disability 
between January 8, 1997 and January 8, 1998.  In fact, the 
veteran clearly states he received no treatment between the 
private treatment that ended in November 1996 and beginning 
of treatment in October 2000.  He has submitted statements 
from doctors and co-workers attempting to establish that the 
disability worsened in 1997.  This is not, however, factually 
ascertainable.  Although it is factually ascertainable that 
the veteran met the requirements for a 40 percent evaluation 
for his lumbar spine disability on January 3, 1996, he filed 
his informal claim more than one year after the date that it 
was factually ascertainable that the veteran met the 40 
percent requirement.  The general rule applies and the 
effective date is governed by the later of the date of 
increase or the date the claim is received.  See 38 C.F.R. § 
3.400(o).  Thus, the later date is the date of the claim.  
Although it may be implied from his use of sick time and co-
workers statements that he began experiencing increased 
symptoms from his back disorder in 1997, the sick time usage 
documents do not specify the medical condition(s) for which 
sick time was used, and the lay statements are simply not the 
medical evidence needed in this case.  As for the doctors' 
statements that the 2000 x-rays essentially show the same 
findings as the 1996 x-rays, the Board does not dispute this; 
however, there must be evidence that factually shows the 
increased disability occurred in the year before the claim 
was received.

In summary, although the veteran met the criteria for a 40 
percent rating for his low back disability from January 3, 
1996, an informal or formal claim was not received until 
January 8, 1998.  The Board, therefore, concludes that an 
effective date of January 8, 1998 but no earlier is warranted 
for the assignment of a 40 percent evaluation for 
spondylolisthesis of the lumbosacral spine, L1-S1, with disc 
space narrowing.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letter sent 
to the claimant in April 2004.  That letter advised the 
claimant of the information necessary to substantiate his 
claim for an earlier effective date, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  See also Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006). The 
requirements for establishing an earlier effective date have 
been repeatedly explained to the veteran, and his statements 
and submission of evidence, along with copies of pertinent 
regulations, show that he has actual knowledge of what is 
needed to prevail in this case.  The 2004 letter also advised 
him to submit copies of any evidence in his possession.
  
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and 
additional SSOCs were provided to the veteran in November 
2004 and August 2005.  Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  Medical examination would 
not be useful in this claim.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to an effective date of January 8, 1998, but no 
earlier, is granted for a 40 percent evaluation for 
spondylolisthesis of the lumbosacral spine, L5 on S1, with 
disc space narrowing, subject to the provisions governing the 
award of monetary benefits.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


